                                  ?|[tttteb States; BtKtritt Court
                         tor tl^e ^onttiem Btotnct ot 4leorgta
                                   iinmoititcii BtlitOtott
              SHEILA B. CARTER, Individually
              and as Executrix of the Estate
              of JAMES R. CARTER, Decedent,

                   Plaintiff,

              V.                                           CV 2:18-100


              3M f/k/a MINNESOTA MINING &
              MANUFACTURING COMPANY; WARREN
              PUMPS, INC.; et al.

                   Defendants.


                                              ORDER


                   Before the Court is Warren Pumps, Inc.'s (^"Warren") Motion

              for Summary Judgment.     Dkt. No. 127.   The Motion is unopposed.

              Because the time for response has long passed, the Motion is ripe

              for review.   For the reasons provided below, the Motion is GRANTED.

                                           BACKGROUND


                   Under Southern District of Georgia Local Rule 56.1, 'Ma]ll

              material facts set forth in the statement required to be served by

              the moving party will be deemed to be admitted unless controverted

              by a statement served by the opposing party."     Plaintiff has not

              responded to Warren's Statements of Undisputed Facts, dkt. no.

              127-2.   Thus, pursuant to Local Rule 56.1, these facts are deemed

              admitted for the purpose of Warren's Motion for Summary Judgment.



A0 72A
(Rev. 8/82)
      This case is an action to recover for personal injury suffered

by the Deceased, James R. Carter.                   Dkt. No. 127-2 SI 1.          Plaintiff

alleges that the Deceased contracted lung cancer and died from

said cancer because of his exposure to asbestos dust, fibers, and

particles.        Id. SI 2.        Plaintiff alleges that the Deceased was

exposed to numerous asbestos-containing products during his long

career (from 1968 to 2010) at the ITT Rayonier Plant in Jesup,

Georgia.      Id.     SI    4.     The     Deceased       passed    away   prior    to   the

commencement of this action, but his co-worker, Larry Madray, was

deposed as part of discovery in this action.                        See Dkt. No. 128-1.

While Madray testified that pumps manufactured by Warren were near

where he and the Deceased worked as caustic helpers at the ITT

Rayonier Plant, Madray testified that he did not have any specific

recollections of the Deceased ""being near pumps while they were

being fixed or replaced by maintenance."                           Dkt. No. 127-2 SI 18

(quoting Dkt. No. 128-1 at 126).                    Further, Madray could not say

whether     the    Deceased       ever     worked    on    Warren    pumps   at    the   ITT

Rayonier Plant.            Dkt. No. 128-1 at 71.               Finally, Madray never

testified that Warren pumps contained asbestos, whether in the

form of dust, fibers, or particles.

      Due   to the         Deceased's alleged         exposure to and        death from

asbestos dust, fibers, and particles from Warren pumps. Plaintiff

has   alleged      claims        against    Warren    for     negligence     and    strict

liability.        See Dkt. No. 80.
                                LEGAL STANDARD


      Summary judgment is required where ''the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."                      Fed. R. Civ. P.

56(a).    A fact is "material" if it "might affect the outcome of

the   suit   under    the    governing     law."      FindWhat     Inv^r   Grp.    v.

FindWhat.com,    658     F.3d   1282,      1307    (11th   Cir.    2011)   (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).                        A

dispute is "genuine" if the "evidence is such that a reasonable

jury could return a verdict for the nonmoving party."                      Id.     In

making this determination, the court is to view all of the evidence

in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party's favor.               Johnson v. Booker T.

Washington Broad. Serv., Inc., 234 F.3d 501, 507 (11th Cir. 2000).

      The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.                  Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).               The movant must show the court

that there is an absence of evidence to support the nonmoving

party's case.        Id. at 325.       If the moving party discharges this

burden,   the   burden      shifts    to   the    nonmovant   to   go   beyond    the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.            Anderson, 477 U.S. at 257.

      The nonmovant may satisfy this burden in two ways.                     First,

the nonmovant "may show that the record in fact contains supporting
evidence, sufficient to withstand a directed verdict motion, which

was    ^overlooked or ignored' by the moving party, who has thus

failed    to   meet      the   initial            burden   of    showing       an    absence      of

evidence."      Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th

Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan, J.,

dissenting)).            Second,       the       nonmovant      ""may   come      forward     with

additional     evidence        sufficient          to   withstand       a   directed       verdict

motion at trial based on the alleged evidentiary deficiency."                                     Id.

at 1117.    Where the nonmovant attempts to carry this burden instead

with     nothing      more     ''than        a     repetition      of       his     conclusional

allegations, summary judgment for the [movant is] not only proper

but required."        Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

                                         DISCUSSION


       Plaintiff has set forth in her Amended Complaint, dkt. no.

80, Georgia state law claims against Warren for negligence and

strict    liability       (and     a   derivative          claim    for     spousal        loss    of

society and consortium).                Under this record. Plaintiff s claims

fail as a matter of law pursuant to the Georgia Court of Appeals

decision in Williams v. Flintkote Co., 568 S.E.2d 106 (Ga. Ct.

App. 2002).      In that case, one of the defendants moved for summary

judgment    on     the    plaintiffs'             claims   of     negligence         and    strict

liability      that    were    based         in    allegations      that      the    plaintiffs

"suffered      injury from exposure to                  asbestos-containing            products
sold or distributed by the defendants."                 Id. at 106.      The court

recognized that ^Mt]o avoid summary judgment, the [plaintiffs]

needed   to   present    evidence        that   [the    defendant's]     asbestos-

containing product was used at the Muscogee and/or Opelika plants,"

which is where one of the plaintiffs worked.                       Id. at 107.    In

Williams, the plaintiffs provided no evidence that the defendant's

products ^'contained asbestos"; ^^in fact, neither [plaintiff] had

heard of [the defendant]."           Id.

     Here, likewise.         Warren has shown that the record does not

contain evidence that its products at the ITT Rayonier Plant in

Jesup contained asbestos.            Warren has shown that based on this

record there is an absence of a genuine issue of material fact as

to whether it manufactured asbestos-containing products to which

the Deceased was exposed.            Because Warren has met its burden on

this issue, the burden shifts to the nonmovant. Plaintiff, to show

evidence   creating      a    genuine      dispute     on   this    material   fact.

Plaintiff,    however,       has   not   responded     to   Warren's    Motion   for

Summary Judgment.       Accordingly, Plaintiff has not met her burden

at this stage.

                                    CONCLUSION


     For the reasons provided above. Defendant Warren Pump, Inc.'s

Motion for Summary Judgment, dkt. no. 127, is GRANTED.                         Warren

Pump, Inc. is hereby DISMISSED from this action.
              so ORDERED, this 29th day of August, 2019.




                                       HOIK LISA GODBEY WOOD, JUDGE
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
